Citation Nr: 0005511	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to the restoration of a 100 percent evaluation 
for hairy cell leukemia, (formerly malignant non-Hodgkin's 
lymphoma) currently evaluated as 30 percent disabling, 
effective September 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1987 and from August 1989 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
June 1993 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).

By a March 1993 rating action, the RO proposed to reduce the 
evaluation for malignant non-Hodgkin's lymphoma from 100 
percent to 30 percent on the basis that he had hairy cell 
leukemia, which was stable on Interferon.  The veteran was 
notified of this proposed reduction by a letter from the RO 
that same month.  He contested the reduction and submitted 
medical evidence against it.  The RO considered the evidence 
and determined the reduction was still warranted.  In June 
1993 the RO reduced the rating to 30 percent, effective 
September 1, 1993, and the veteran then appealed.


FINDINGS OF FACT

1.  From October 1990, following the veteran's discharge from 
his second period of service, until August 31, 1993, the 
veteran's service-connected non-Hodgkin's lymphoma was rated 
as 100 percent disabling.

2.  In March 1993, the RO proposed reducing the evaluation to 
30 percent (based upon the RO's conclusion that Interferon 
treatment did not constitute intensive treatment).  That 
reduction was accomplished in June 1993, effective from 
September 1, 1993.  At that time the disability was 
recharacterized as hairy cell leukemia.

3.  At the time of the reduction the hairy cell leukemia 
required intensive treatment, with Interferon and was last 
treated in October 1994.  

4.  The hairy cell leukemia has been active from September 
1990 when it was diagnosed until August 1998 the time of the 
most recent VA examination.  


CONCLUSION OF LAW

The rating previously in effect for leukemia was not properly 
reduced, and the criteria for restoration of a 100 percent 
evaluation for leukemia, effective September 1, 1993, are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.343(a), 3.344, 4.117 Codes 7700, 7703, 
7716 (1995 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was initially granted for malignant non-
Hodgkin's lymphoma, Stage 4, by rating action in September 
1987 based on the service medical records showing diagnosis 
of the disease and treatment with chemotherapy beginning in 
December 1986.  A 100 percent evaluation was assigned from 
May 1987.  The rating was reduced to noncompensable, 
effective from October 1988 by rating action in July 1988.  
The 100 percent evaluation was reinstated effective from 
October 1990, after the veteran's discharge from his second 
period of service, by rating action in March 1991 on the 
basis that non-Hodgkin's lymphoma reactivated during that 
period of service.  

In March 1993, the RO proposed reducing the evaluation to 30 
percent on the basis that VA treatment records dated from 
November 1991 to November 1992 show a diagnosis of hairy-cell 
leukemia, which was stable on Interferon.  The RO also 
referred to a May 1990 advisory opinion from the Director of 
Compensation and Pension Services who stated that Interferon 
treatment does not constitute "intensive treatment" for 
chemotherapy purposes.  (The Board notes that this opinion 
was rendered in connection with another veteran's case.)  In 
this case the RO concluded that the current veteran had not 
received chemotherapy for a year as required for a 100 
percent rating.  The veteran was notified the same month.  
The reduction was subsequently accomplished in June 1993; the 
RO recharacterized the disability as hairy cell leukemia and 
reduced the rating for the disability from 100 percent to 30 
percent, effective from September 1, 1993.  The RO notified 
the veteran of its action that same month, and he then 
perfected this appeal.

VA outpatient treatment records dated from November 1991 to 
September 1993 show the veteran received chemotherapy for 
hairy cell leukemia.  It was noted that he was treated with 
Interferon.  A September 1993 clinical record notes that he 
completed chemotherapy in January 1993.  On VA examination in 
November 1994, it was noted that he had chemotherapy last 
October and that presently he was taking Allopurinol 300 mg.  
The assessment was leukemia by history.

Additional outpatient and inpatient records include a 
December 1994 VA hospital summary which indicated that the 
veteran had received recent chemotherapy which included 2-
CDA, deoxyadenosine and allopurinol.  A February 1996 
clinical record reported that hairy-cell leukemia was last 
treated with 2-CDA in October 1994; since that time, he had 
been in remission.  An October 1996 clinical records reported 
"h/o hairy cell leukemia in remission".  

On VA examination in August 1998, the examiner reviewed the 
veteran's history, including his original diagnosis of B-cell 
lymphoma (treated with chemotherapy) and the subsequent 
diagnosis of hairy-cell leukemia.  The examiner noted that 
initial treatment with Interferon was followed by relapse, 
and thereafter the veteran received 2-CDA in October 1994.  
The examiner reviewed laboratory data from the 1994 to 1997 
and indicated that that relapse may be seen in the future, 
along with the need, at that time, of a repeat cycle of 2-
CDA.  It was indicated that he was doing quite well right now 
except for fatigue.  Blood counts showed a white blood cell 
count of 2.9 with a normal differential, hemoglobin of 13.2 
and a platelet count of 173,000.  The examiner did not 
indicate whether leukemia was currently active or in a 
treatment phase or if it was in a treatment phase in 1992 or 
at anytime thereafter.  

In December 1999, the Board requested a Veterans Health 
Administration (VHA) opinion and a response dated in January 
2000 was received from A. Miller, M.D., Chief of 
Hematology/Oncology at a VA Medical Center.  He replied that 
the veteran was diagnosed with Non-Hodgkin's Lymphoma in 1986 
and received chemotherapy from 1986 to 1987.  The records 
show that he had a relapse of the Non-Hodgkin's Lymphoma in 
February 1990.  In September 1990, he was found to have hairy 
cell leukemia and hypersplenism and a splenectomy was 
performed on September 5.  The pathology report revealed 
malignant B-cell neoplasm consistent with hairy cell 
leukemia.  The pathology report was reviewed with a staff 
hematopathologist who concurred with this diagnosis.  The 
veteran underwent a bone marrow examination which was 
consistent with hairy cell leukemia.  Although the bone 
marrow examination was not dated, the pathology accession 
number was from 1990.  Therefore, the record shows evidence 
of hairy cell leukemia since September 1990.  Dr. Miller 
referred to the clinical findings in the most recent VA 
examination report dated in August 1998.  He concluded that a 
full review of the record shows that between September 1990 
and August 1998, the veteran has never been disease free.  

In response to specific questions posed by the Board, Dr. 
Miller stated that in his opinion, the treatment of hairy 
cell leukemia with Interferon does constitute intensive 
treatment.  He further stated that in comparison to 
antineoplastic chemotherapy, immunotherapy with Interferon is 
equally intensive in this diagnosis.  The hairy cell leukemia 
was treated in 1992 with Alpha-Interferon subcutaneous 
injections dated January 15, 1992; February 11, 1992; March 
11, 1992; May 13, 1992 and June 11, 1992 and with 2-
chlorodeoxyadenosine in October 1994.  Both Alpha-Interferon 
and 2-chlorodeoxyadenosine are treatment for hairy cell 
leukemia.  He also indicated that he could not find evidence 
of active treatment after September 1995.  He found that 
based on the evidence in the record hairy cell leukemia was 
diagnosed in September 1990 and was active up until the last 
entry in the record in August 1998.  He stated the veteran 
was never cured of hairy cell leukemia and the disease 
qualifies for being "active" for the whole period from 1990 
up unto the present.  

Analysis

When the 100 percent rating was in effect for malignant non-
Hodgkin's lymphoma in 1990, the disability was rated by 
analogy (38 C.F.R. § 4.20) to leukemia, under 38 C.F.R. § 
4.117, Diagnostic Code 7703.

The RO continued the 100 percent rating under Code 7703 until 
1993.  In a March 1993 decision, the RO determined that based 
on the veteran's current symptoms, his service-connected non-
Hodgkin's lymphoma was more appropriately rated under the 
criteria pertaining to anemia, and proposed a reduction of 
the rating to 30 percent under 38 C.F.R. § 4.117, Diagnostic 
Code 7700.  The veteran was notified of this decision.  In a 
June 1993 decision, the RO reduced the 100 percent rating to 
a 30 percent rating (under Code 7700), effective in September 
1993.

Under the criteria in effect prior to October 23, 1995, 
leukemia which requires intensive treatment such as periodic 
irradiation or transfusion is rated 100 percent.  Leukemia 
not requiring such treatment is rated as pernicious anemia 
(Code 7700).

Under the provisions of Diagnostic Code 7700 (pernicious 
anemia) which were in effect prior to October 23, 1995, a 100 
percent evaluation is assigned for an acute, rapidly 
progressive anemia without remission, or with few or brief 
remissions.  A 70 percent disabling is assigned for chronic 
anemia, following acute attacks; severe, with characteristic 
marked departures from normal blood count, with severe 
impairment of health and pronounced asthenia.  A 60 percent 
disability evaluation is assigned for anemia that is chronic, 
following acute attacks with characteristic definite 
departures from normal blood count, with impairment of health 
and severe asthenia.  A 30 percent evaluation is assigned for 
incipient pernicious anemia with characteristic achlorhydria 
and changes in blood count.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1995).

During the course of the veteran's appeal, the regulation 
governing the criteria for leukemia was amended effective 
October 23, 1995.  The amended Code 7703 provides that 
leukemia is rated 100 percent with active disease or during a 
treatment phase.  The disorder is otherwise rated as anemia 
(Code 7700) or as aplastic anemia (Code 7713), whichever 
would result in the greater benefit.  Most significantly the 
following note was added to Diagnostic Code 7703:

The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no recurrence, rate on residuals.

Under the provisions of Diagnostic Code 7700, a 10 percent 
evaluation is warranted if hemoglobin is 10 gm/100 ml or less 
with findings such as weakness, easy fatigability or 
headaches.  A 30 percent evaluation is warranted if 
hemoglobin is 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 70 percent evaluation is warranted if 
hemoglobin is 7 gm/100 ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia or 
syncope.

Under the provisions of Diagnostic Code 7716, a 30 percent 
evaluation is warranted for aplastic anemia requiring 
transfusion of platelets or red cells at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months. A 60 percent evaluation is warranted for 
aplastic anemia requiring transfusion of platelets or red 
cells at least once every three months, or; infections 
recurring at least once every three months.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The veteran will be notified and given 60 
days to present additional evidence.  38 C.F.R. § 3.105(e).

The file shows that when the RO reduced the leukemia rating 
from 100 percent to 30 percent in 1993, it complied with the 
provisions of 38 C.F.R. § 3.105(e) concerning notice to the 
veteran, giving him an opportunity to submit additional 
evidence, and the effective date for reduction.  Having 
decided that the process required to reduce the veteran's 
hairy cell leukemia rating was correctly followed by the RO, 
the next question to be addressed is whether the evidence and 
other legal authority supported the reduction.

As to the above, however, the Board notes that under 38 
C.F.R. § 3.344(c) (1999), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the 100 percent evaluation was 
reinstated, in March 1991 effective October 1990, and reduced 
to 30 percent in June 1993, effective September 1993, it had 
not been in effect for the requisite period of time.  As 
such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

Moreover, total disability ratings, when warranted by the 
severity of the condition, will not be reduced without 
examination showing material improvement.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
is to be given as to whether there has been material 
improvement under the ordinary conditions of life. 38 C.F.R. 
§ 3.343 (1999).

A review of medical records shows that in 1992 when the 100 
percent rating was in effect for leukemia, the veteran was 
receiving periodic chemotherapy for his condition.  
Specifically, VA outpatient treatment records reflect that 
the veteran was treated with Alpha-Interferon on several 
occasions in 1992 and with 2-chlorodeoxyadenosine, in October 
1994.

The Board notes that the RO's decision to reduce the rating 
for the hairy cell leukemia to 30 percent was based primarily 
on outpatient treatment records which described the hairy 
cell leukemia as stable on Interferon  and the May 1990 
advisory opinion which stated that Interferon treatment did 
not constitute "intensive treatment" for chemotherapy 
purposes.  Because of this, the RO determined that the 
veteran had not received chemotherapy for a year as required 
for a 100 percent rating and reduced the rating to 30 percent 
based on the further determination that it was in remission.  
See 38 C.F.R. § 4.117, Code 7703 (1995).  Other medical 
evidence of record, however, shows that it was far from clear 
that this was, in fact, the case.

Of note, the Chief of Hematology/Oncology at a VA Medical 
Center, reported in a VHA opinion that the treatment of hairy 
cell leukemia with Interferon constitutes intensive 
treatment.  He also stated that in comparison to 
antineoplastic chemotherapy, immunotherapy with Interferon is 
equally intensive in this diagnosis.  The examiner reported 
that the record shows that hairy cell leukemia was diagnosed 
in September 1990 and was active up until August 1998.  
During that time the leukemia was treated with Alpha-
Interferon subcutaneous injections on several occasions in 
1992 and with 2-chlorodeoxyadenosine in October 1994.  The 
examiner noted that both Alpha-Interferon and 2-
chlorodeoxyadenosine are treatment for hairy cell leukemia.  
The physician could not find evidence of active treatment 
after September 1995.  Specifically, the examiner concluded 
that the veteran's leukemia qualified for being "active" 
for the whole period from 1990 until the present.

On the basis of the foregoing, the Board must conclude that 
the record supports the conclusion that the reduction of the 
rating from 100 to 30 percent, was improper.  The body of 
evidence, viewed as a whole, does not support a determination 
that at the time of the reduction in 1993 the veteran had not 
received chemotherapy for a year.  To the contrary, the 
evidence offered by the VHA opinion shows that Interferon 
does constitute "intensive treatment" for chemotherapy 
purposes.  Furthermore, the examiner indicated that the 
veteran's hairy cell leukemia is "active," an essential 
requirement for the 100 percent disability rating under the 
amended schedular criteria listed in Diagnostic Code 7703.

Accordingly, the restoration of the 100 percent evaluation, 
effective September 1, 1993, is warranted under applicable 
rating criteria.


ORDER

As the June 1993 reduction of the veteran's 100 percent 
rating was improper, restoration of the 100 percent rating 
for hairy cell leukemia, effective September 1, 1993, is 
granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

